Citation Nr: 1510492	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the ratings for bilateral pes planus (currently 10 percent prior to March 20, 2014, and 30 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for residuals of a right navicular fracture with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1951 to November 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013 a videoconference hearing was held before the undersigned; a transcript is in the record.  In January 2014, the Board remanded the claim for additional development.  An interim rating decision increased the rating for bilateral pes planus to 30 percent, effective March 20, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 20, 2014, the Veteran's bilateral pes planus was not shown to be more than moderate; severe pes planus was not shown.

2.  From March 20, 2014, the Veteran's bilateral pes planus has been no more than severe; pronounced pes planus is not shown.

3.  The Veteran has limitation of right wrist motion; ankylosis of the wrist (or equivalent impairment) is not shown.




CONCLUSIONS OF LAW

1.  Ratings for bilateral pes planus in excess of 10 percent prior to March 20, 2014, and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2014).

2.  A rating in excess of 10 percent for residuals of a right navicular fracture with DJS is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Codes 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations (which the Board finds adequate, as they include all findings needed to rate the disabilities).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the December 2013 hearing by the undersigned focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In October 2009, the Veteran was seen by a private physician for right wrist pain.  It was noted that the injury had never been managed to maximum treatment benefit.  

On February 2010 VA examination, the Veteran reported bilateral foot pain, worse on the left.  Examination showed bilateral pes planus, more significant on the left with medial navicular prominence.  There was mild tenderness to palpation over the right navicular tuberosity.  There was no painful motion, edema, weakness or instability.  He had no functional limitations with standing or walking.  There was no evidence of abnormal weight bearing and no Achilles misalignment.  He had no discomfort with manipulation.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability, except as noted.  The diagnoses were bilateral pes planus and right navicular fracture with DJD.

On April 2010 VA examination, the Veteran reported decreased range of motion of the right wrist associated with stiffness and pain.  He also reported weakness, occasional locking and giving way.  He said the pain ranged from 5-8/10.  He did not wear a wrist splint.  Examination revealed some tenderness over the navicular area of the right wrist without any gross swelling.  There was minimal pain with range of motion with gravity and against resistance.  Dorsiflexion was from 0 to 27 degrees, palmar flexion was from 0 to 32 degrees; radial deviation was from 0 to 8 degrees, and ulnar deviation was from 0 to 20 degrees.  The range of motion was limited by pain and age.  Repetitive testing caused some increase in pain.  There was no fatigue, weakness, lack of endurance or incoordination noted.  The diagnosis was right wrist post-navicular fracture nonunion with degenerative joint disease.

VA outpatient treatment records show the Veteran was seen in September 2010 for complaints of foot pain.  Examination revealed moderate to severe bilateral pes planus.  There was tenderness around the anterior and lateral ankle mortise bilaterally.  He was seen the next month for an evaluation for orthotics due to pes planus and foot pain.  He reported wrist pain in November 2011.  In November 2013 he contacted the clinic by telephone and reported his right hand was painful at the wrist joint, indicating there was pain in the joint when he turned the wrist to the left.

On March 20, 2014 VA pes planus examination, the Veteran complained of bilateral foot pain, which was accentuated on use.  There was no pain on manipulation of the feet, and no swelling on use.  He did not have characteristic callosities or extreme tenderness of the plantar surface of either foot.  His symptoms were not relieved by arch supports.  He had bilateral decreased longitudinal arch height on weight bearing.  There was no objective evidence of marked foot deformity or marked pronation of the feet.  The weight-bearing line fell over or medial to the great toe bilaterally.  He had "inward" bowing of the Achilles tendon bilaterally.  He did not have marked inward displacement and severe spasm of the Achilles tendon.  The diagnosis was bilateral pes planus.  It was noted that there was no functional limitation.  The examiner indicated the Veteran did not have painful motion, edema, weakness, instability or tenderness.  There were no functional limitations with standing or walking and no pain with foot manipulation.  There was mild inward bowing.  

On March 2014 VA right wrist examination, it was noted the Veteran is right-handed.  He denied that flare-ups impacted the function of the wrist.  Palmar flexion was to 30 degrees and dorsiflexion was to 40 degrees.  There was no objective evidence of painful motion.  After three repetitions, dorsiflexion was to 40 degrees and palmar flexion was to 30 degrees.  The examiner indicated that the Veteran had additional limitation of motion following repetitive use testing (apparently with more than 3 repetitions).  There was no localized tenderness or pain on palpation.  Strength testing was normal.  The wrist was not ankylosed.  The diagnosis was right navicular wrist fracture with DJD, with residual limitation of motion, but no functional impairment.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Pes planus 

A 50 percent rating is assigned for bilateral acquired flatfoot which is pronounced; , inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  When severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities a 30 percent rating is warranted.  When moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5276.
The Board will first address whether a rating in excess of 10 percent for bilateral pes planus is warranted prior to March 20, 2014.  The February 2010 VA examination found no evidence of abnormal weight bearing or malalignment of the Achilles.  There was no discomfort on manipulation of the feet.  While a September 2010 VA outpatient treatment record identifies the pes planus as moderate to severe, that notation is conclusory; it is unaccompanied by any notation of findings that would support such characterization of the severity of pes planus.  Reports prior to March 20, 2014 do not show findings characteristic of severe pes planus, such as marked deformity, pain on manipulation and use accentuated, swelling on use or characteristic callosities.  While all such findings are not necessary to warrant a 30 percent rating for bilateral pes planus, none was shown, and there is no basis in the evidentiary record for the assignment of a rating in excess of 10 percent prior to March 20, 2014.

On March 20, 2014 VA examination it was noted that the Veteran's bilateral foot pain was accentuated on use.  It was further noted that the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon.  There were no callosities, and marked pronation was not shown.  The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, the symptoms and related functional impairment he describes in his own reports do not satisfy the schedular criteria for ratings for bilateral pes planus in excess of 10 percent prior to March 20, 2014 and/or in excess of 30 percent from that date.  Accordingly, the Board concludes, that the preponderance of the evidence is against the instant claim for increase. 

	Right wrist 

A 10 percent rating is assignable for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Code 5215.

A 30 percent evaluation is to be assigned for ankylosis of the wrist of the major extremity which is favorable, i.e., in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Code 5214.  
Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

It is not in dispute that the Veteran has limitation of right wrist motion.  However, the 10 percent rating currently assigned for the right wrist disability is the maximum schedular rating available for limitation of motion of a wrist.  To warrant a higher rating, the record must show ankylosis of the wrist.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's [Illustrated Medical Dictionary], at 94 [(32nd  ed. 2012])].  The Veteran retains motion (albeit limited) of the right wrist; therefore, it is not immobile, and not ankylosed.  The March 2014 VA examiner specifically noted that the Veteran did not have ankylosis of the right wrist.  

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  As the right wrist is currently assigned the maximum schedular rating available for limitation of wrist motion, and ankylosis is not shown, the Board has considered whether additional functional loss due to pain and weakness on use results in impairment/disability equivalent to ankylosis (and warranting a higher evaluation).  Noteworthy in this regard are the findings on March 2014 VA examination of normal (5/5) wrist strength, and that there were no significant symptoms other than those shown.  Functional impairment comparable to ankylosis is simply not shown.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the bilateral pes planus and residuals of a right wrist fracture are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record shows the Veteran has retired.  There is no indication in the record he is rendered incapable of gainful employment by his bilateral pes planus or right wrist disability, not is it so alleged.  Therefore, the matter of entitlement to a total rating based on individual unemployability due to the either disability is not raised by the record.


ORDER

Ratings for bilateral pes planus in excess of 10 percent prior to March 20, 2014, and/or in excess of 30 percent from that date are denied.

A rating in excess of 10 percent for residuals of a right navicular fracture with DJD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


